

 
 
 
 
Exhibit 10.1












OATMAN GOLD


PROJECT ACQUISITION AGREEMENT






AMONG






RENAISSANCE BIOENERGY INC., as Purchaser


ANACONDA EXPLORATION, LLC, as Seller


AND


THE OTHER SELLERS IDENTIFIED IN EXHIBIT B










Dated as of November 18, 2010





















 
 

--------------------------------------------------------------------------------

 



 
OATMAN GOLD
PROJECT ACQUISITION AGREEMENT


     This OATMAN GOLD PROJECT ACQUISITION AGREEMENT (this "Agreement"),  dated
as of November 18, 2010 is made by and among  RENAISSANCE BIOENERGY INC., a
Nevada corporation with an address of 36101 Bob Hope Dr., Suite E5-238, Rancho
Mirage, CA 92770 U.S.A. (“Company"), Anaconda Exploration, LLC,  an
Arizona  limited  liability company with  an address of 9212 Empire
Rock  Street.,  Las Vegas,  NV 89143 U.S.A. ("Anaconda") (Anaconda and the other
Claimholders identified as such in Exhibit B being hereinafter referred to as
“Claimholder”), and the other Sellers identified in Exhibit B hereto
(Claimholder and such other Sellers being hereinafter referred to collectively
as the “Sellers”).
 
1. Summary of Transaction.
 
In consideration of the respective ownership interests in the Company through
issuance of 25,000,000 (Twenty five million) restricted shares of the Company’s
Common Stock referred to herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged,  Claimholder hereby
sells to the Company all of its right, title and interest in, to and under
the  unpatented lode and placer mining claims known as the Oatman Gold
Project  and  more particularly  described  in Exhibit A hereto upon the terms
and conditions set forth in this Agreement. Sellers collectively hold a ¼
undivided interest in the 22 unpatented placer claims included in the Oatman
Gold Project and designated as unpatented placer claims in Exhibit A, and such
interest is hereinafter referred to as the “Property”.


 2.              Title to the Property.


     A.    Claimholder hereby represents and warrants to Company as follows:


    (i)   Claimholder owns or is able to convey the undivided interest held by
it in and to each of the unpatented mining claims included in the Property as of
the date hereof;


    (ii)   To the best of the knowledge,  information  and belief of
Claimholder, all such claims have been validly located and maintained in
accordance with all applicable laws and regulations;
 
 
    (iii)   All such  claims  are  free and  clear  of all  liens,  claims,  and
encumbrances  whatsoever,  subject only to the paramount  interest of the United
States of America and / or the State of
        Arizona; all taxes, if any, which may be or which may become a lien upon
the Property,  as of the date hereof,  have been paid;


    (iv)   The  Property  is not in any  manner  encumbered  as a  result  of
any conduct or activity of Claimholder;
 
 
 

--------------------------------------------------------------------------------

 
    (v)   Having  secured  the  approval  of its members  to the terms and
conditions of this  Agreement,  Claimholder  has full and complete  authority to
execute this Agreement and to grant the
         rights herein conferred on Company; and
 


    (vi)   Claimholder has no knowledge that any of the mining claims comprising
the Property are invalid, or that, except for any unpatented ground lying within
the Project Area, there are other
        senior mining claims in conflict with any of such claims.
 
    (vii)   There are no outstanding options, rights of first offer or rights of
first refusal to purchase, right to acquire or lease the Project Area, or any
portion thereof or interest therein, except in favor
         of Seller.
 
    (viii)   There are no Proceedings (including condemnation or eminent domain
proceedings) pending or threatened against all or any part of the Project Area.
 
    (ix)   There are no unrecorded contracts, leases, easements or other
agreements, rights or claims of third parties affecting the use, title,
occupancy or development of the Project Area.
 


3.              Payments by the Company.


Following transfer of title to the Property under Section 7, Company shall pay
to Claimholder (i) the Claimholder's net profits interest (NPI) under Section 8A
and (ii) the Claimholder's net smelter return (NSR) royalty under Section 8B.
Company's obligation to make payment under Section 8A and Section 8B shall cease
to  accrue  on the  first  to occur  of (i)  completion  by  Company  of  mining
operations,  residual leaching and reclamation in the Project Area or (ii) other
decision  of  Company  to  terminate  operations  in the  Project  Area and,  if
Claimholder so desires, to re-convey the property to Claimholder once
reclamation and other environmental obligations have been satisfied, although
this provision shall not relieve Company from its  obligation  to
make  payments  that accrued prior to such occurrence.


    A.    All payments shall be paid in US dollars in immediately available
funds.


    B.   Company hereby represents and warrants to Claimholder that it believes
that it will have adequate financial resources to make the payments required
under this Section 3, as well as the Work Expenditures required under Section 4.


    C.   Company will promptly issue to each Seller the number of shares of the
Company’s Common Stock set forth in Exhibit B. The shares shall be validly
issued, fully paid and nonassessable.

4.    Work Expenditures.
 
 

--------------------------------------------------------------------------------

 


Until the earlier of (a) termination by Company of this Agreement under Section
6 or (b) transfer of title to the Company under Section 7, Company shall make
the work expenditures on or for the benefit of the Oatman Gold Project in the
following amounts:


    A.    The sum of US$100,000 (One hundred thousand dollars) on or before
November 30, 2011.


    B.   The sum of US$100,000 (One hundred thousand dollars) on or before
November 30 of each year thereafter.


Any excess of Work Expenditures in any year shall be carried forward to the
succeeding year. If Work Expenditures in any year are deficient and Company
desires to maintain this Agreement in effect, Company shall pay Claimholder in
immediately available funds a sum equal to the deficiency in lieu of the Work
Expenditure shortfall.  For purposes  of
this  Agreement,  "Work  Expenditures"  is defined as sums spent or incurred by
Company  directly on the Property for exploration and development of the
Property, including drilling,  geochemical sampling,  geophysical or seismic
survey,  assaying,  and ore reserve  calculation;  metallurgical and engineering
analyses;  environmental  and permitting  analyses and  activities;  feasibility
studies; and financing investigations;  plus 5% of such direct costs in lieu of
headquarters overhead and general and administrative expenditures.


5.              Rights and Obligations During Term.


The parties shall have the following rights and obligations prior to termination
of this Agreement:


    A.   Access to Property and Provision of Data.
 
Company shall have full access to the Property to conduct such investigations
and examinations as Company may deem desirable and to all information and data
in Claimholder's possession and control pertaining to the Property necessary or
desirable to enable Company to fully evaluate the Property and its commercial
feasibility.  Claimholder agrees to cooperate fully with Company in its
investigation.
 
 
    B.   Activities by Company.
 
Company shall have exclusive  possession of the Property,  subject to
the  paramount  rights of the  United  States and / or the State of
Arizona  with  respect to  unpatented  mining  claims  included  in the
Property,  and shall  have the  exclusive  right to  conduct  such  exploration,
evaluation, and development activities on the Property (including bulk sampling)
as Company  may  desire.  Claimholder shall provide at Company's expense all
reasonable assistance to Company for the obtaining of any permits, licenses, and
third party consents needed for such work.  Company shall also have the right to
contact the pertinent federal, state, and local permitting agencies, and to
negotiate with such agencies.
 
 
 

--------------------------------------------------------------------------------

 
    C.   Maintenance of Property.
 
Company shall maintain in good standing all unpatented mining claims that
comprise the Property.  Company shall, as required by the
Federal  Government  with respect to unpatented  mining claims on federal
lands,  perform required  assessment work or timely pay all claim maintenance or
rental fees and all required  property taxes,  and shall timely make all filings
and recordings in the appropriate  governmental  offices  required in connection
with such payments. In the event Claimholder makes any such payment (although it
shall have no obligation to do so), Company shall promptly reimburse Claimholder
for payment of such holding costs upon receipt by Company of evidence of such
payment.  Company  shall have the right to amend or  relocate  in the name(s) of
Claimholder  any unpatented  mining claims  included in the Property,  to locate
different  types of claims on ground covered by existing  claims,  and to locate
any fractions.


    D.   Sharing of Data.
 
During each year,  Company will share with Claimholder all
information  (including  interpretive and  non-interpretive data, subject to
typical disclaimers regarding  interpretive data and statements
that  Claimholder  may not rely upon the same) obtained  from the  exploration,
evaluation,  and development  activities  pertaining to the Property,  including
providing a copy of any geological and other principal  reports  relating to the
Property, and will report to Claimholder in writing at least quarterly regarding
the progress of the exploration and evaluation work and Work  Expenditures  made
during the period.


    E.   Claimholder Access to Property.
 
Claimholder  may have  access to the Property at its sole risk on reasonable
notice, and shall be entitled to conduct
tours  of  the  Property  for  investor  relations  and  financing   activities.
Claimholder's exercise of its access rights shall not interfere in any way with
Company's operations on the Property, which shall take precedence in the event
of any conflict.


    F.   Conduct of Operations by Company at the Property.
 
All  of  the
exploration,  development,  mining,  milling  and  related  work  and any  other
activities  which may be  performed  by  Company  or its  agents or  contractors
hereunder  shall be performed in accordance with all of the terms and conditions
of this Agreement and good mining practices,  but the timing, nature, manner and
extent of any  exploration,  development  or any other  operations or activities
hereunder  shall be in the sole  discretion  of  Company,  and there shall be no
implied covenant to begin or continue any such operations or activities.


    G.   Indemnity.
 
 

--------------------------------------------------------------------------------

 
 
Except for damages  sustained by  Claimholder  while on the
Property  pursuant  to  Section  5F,  Company  agrees  to  indemnify  and  hold
Claimholder  and its  affiliates,  and their  respective,  officers,  directors,
employees,  agents,  members,  partners and agents harmless from and against any
loss, liability,  cost, expense or damage (including reasonable attorney's fees)
that may be incurred for injury to or death of persons or damage to property, or
otherwise, as a result of Company or its agents or  contractors conducting any
operations on or in connection with the Property.


    H.   Insurance.
 
Company agrees to carry such insurance,  covering all persons working  at or on
the  Property  for  Company,  as will  fully  comply  with the requirements  of
the  statutes  of the State of Arizona  pertaining  to worker's compensation and
occupational disease and disabilities as are now in force or as may
be  hereafter  amended or  enacted.  In addition, Company agrees to carry
liability insurance with respect to its operations at the Property in reasonable
amounts in accordance with accepted industry practices.  Company agrees that
Claimholder  shall be named as an additional  insured on all such policies,  and
agrees to forward to Claimholder  certificates  of such  insurance  policies not
later than 10 days prior to the date that Company  commences any such activities
on the  Property.  Company shall have no right to commence any such activities
until such certificates are delivered to Claimholder.


    I.   Compliance with Laws.
 
Company agrees to conduct and perform all of its operations at the
Property  during the term of this Agreement in compliance with all valid and
applicable  federal,  state and local laws, rules and regulations,
including  without   limitation  laws,  rules  and  regulations  pertaining  to
environmental protection, human health and safety, social security, unemployment
compensation,  wages and hours  and  conditions  of  labor,  and  Company  shall
indemnify and hold  Claimholder  harmless from and against any loss,  liability,
cost, expense or damage (including  reasonable  attorney's fees) arising from or
related to Company's failure to comply with said laws.


    J.    Taxes.
 
During the term of this Agreement, Company shall be responsible for payment of
all taxes levied or assessed upon or against the Property, as well as any
facilities or improvements located thereon.

 
 

--------------------------------------------------------------------------------

 
    K.   Liens and Encumbrances.
 
Company shall keep title to the Property free and clear of all liens and
encumbrances resulting from its operations hereunder; provided, however, that
Company may refuse to pay any claim asserted against it, which it disputes in
good faith.  At its sole cost and  expense,  Company  shall contest any suit,
demand or action commenced to enforce such a claim and, if the suit,  demand or
action is decided by a court or other authority of ultimate and final
jurisdiction  against Company or the Property,  Company shall promptly pay
the  judgment  and shall post any bond and take all other  action  necessary  to
prevent any sale or loss of the  Property  or any part  thereof.  Company shall
permit Claimholder to post Notices of Non-Responsibility at the collars of any
shafts and in other locations required under Arizona law in order to prevent
certain liens from attaching to the Property, and Company shall take all actions
reasonably necessary to keep such notices posted in these locations.


    L.   Reclamation and Remediation.
 
Company shall reclaim the Property, to the extent  disturbed by Company  during
the term of this  Agreement,  in accordance with and as  required
by  applicable  federal,  state and local laws,  rules and regulations.


6.              Right to Terminate.


    A.    Termination.


    (1)   By the Company.


Company may terminate this Agreement at any time at its sole  option by
giving  Claimholder 30 days'  prior  written  notice, upon which all rights and
obligations of the parties under this Agreement shall cease, except for any
limitation of liability, indemnification, and confidentiality
provisions  set  forth  herein;  provided, however, that (i) if Company
terminates this Agreement after April 1 of any year, Company agrees to pay
governmental fees and make all governmental  filings necessary to maintain the
unpatented  mining claims for the assessment year commencing on September 1 next
following such notice of termination and (ii) if Company terminates this
Agreement on or before April 30 of any year,  Company  shall remain obligated to
comply with Section 4 for the contract year ended June 30 of such year.


 
 

--------------------------------------------------------------------------------

 
 
    (2)  By Claimholder.


 
In the event that (i) Company shall fail to pay any of
its  monetary  obligations  under this  Agreement when due and  shall not pay
same  within  14 days  following notice  thereof by Claimholder or (ii) Company
shall fail to perform  any  of  its  nonmonetary  obligations  under  this
Agreement  and  shall  not cure its  failure  within 30 days following
notice  thereof by  Claimholder (in each case an "uncured default"), Claimholder
may terminate this Agreement upon  three  days  written  notice
to  Company.  Termination pursuant to this Section 6.A. (2) shall not excuse
Company from any of its obligations, which accrued prior to the date of
termination, and Claimholder shall retain all of its rights in law or in equity
with respect thereto.



    B.    Return of Data.


As soon as practicable upon the termination of this Agreement, Company shall
return to Claimholder copies of all title, environmental,
metallurgical,  geological,  geophysical, milling and other data concerning the
Property and furnished by  Claimholder or previous  owners of the Property or
their agents or consultants to Company.  At such time, Company shall also make
available to Claimholder  for examination and copying all survey maps, drill
hole logs,  sample  locations and assays developed by Company with respect to
the  Property  during  the term of this  Agreement  and not  previously  made
available to Claimholder and shall transfer  custody to Claimholder of all drill
cores.


    C.    Release.


Upon termination of this Agreement, Company will promptly execute and deliver to
Claimholder appropriate documents of conveyance releasing and conveying its
interest in the Property to Claimholder as their respective interests appear.
 
 
 

--------------------------------------------------------------------------------

 
    D.    Surrender of Possession and Removal of Equipment.


 
Upon  termination of this Agreement,  Company shall surrender possession of the
Property,  subject to the condition  that Company shall have the right at any
time within one year (or such longer period as Company can  demonstrate  is
reasonably  necessary)  after such surrender or termination of this Agreement to
(i) complete any  reclamation obligations  required of Company under this
Agreement or by governmental  law or regulation  and (ii) remove all of its
tools,  equipment,  machinery,  supplies, fixtures,  buildings,  structures and
other  property  erected or placed on such property  by
Company,  excepting  only  timber,  chutes and ladders in place for
underground  entry and support.  Title to such  property not removed  within the
time period set forth above  shall,  at the  election  of  Claimholder,  pass to
Claimholder.  Alternatively, at the end of the time period set forth above,
Claimholder may remove any such property from the Property and dispose of same
in a commercially reasonable manner, all at the expense of Company.



7.    Transfer of Title.


Title to the unpatented mining claims included in the Property shall be
transferred to the Company only upon completion of each and every one of the
following conditions: (a) the completion of a "positive"  feasibility  study for
the  Property,  (b) the making of an  affirmative  production  decision  for the
Property by Company's and any parent  corporation's  Boards of Directors and (c)
presentation to Claimholder of evidence satisfactory to Claimholder that Company
has  obtained  the  financing  necessary  to develop and  operate
the  Property.  Unless there is an uncured default by the Company that is
continuing, Claimholder   shall  deliver  to  Company, within 5 (five) business
days of the notice of satisfaction of the conditions set forth in the previous
sentence,  a  special   warranty  deed  in  form satisfactory to
Company  transferring  title to a 100% interest in the Property, and reserving
to Claimholder the net profits interest ("NPI") in production from the Property
and the net smelter returns royalty  ("NSR"),  each as set forth in Section 8
below.  Company shall promptly record said deed with the Mohave County Recorder
and with the Arizona State Office of the Bureau of Land Management.  It is
acknowledged and agreed that it is presently the position of the U.S. Bureau of
Land Management (BLM) that 160 acre unpatented placer mining claims must, prior
to “discovery” (as that term is defined under the Mining Act of 1872 and
subsequent case law), be owned by at least 8 persons.  There are presently 8
owners of the 22 unpatented placer claims included in the Oatman Gold
Project.  Accordingly, the parties anticipate that title will be transferred
under this Section 7 to 8 persons designated by the Company if at the time of
transfer if this is still the position of the BLM at the time of transfer.


 
 

--------------------------------------------------------------------------------

 
8.    Claimholder NPI and NSR Royalty.


    A.   Claimholder NPI.


Claimholder reserves a 5% (Five percent) net profits interest (“NPI”) in the
Property.  For purposes of Claimholder's and Company's  respective NPI, "Net
Profits" shall be calculated pursuant to generally accepted
accounting  principles in the United States of America, provided, however, that
the calculation of net profits shall not include any  benefit or loss from
price  hedging and price  protection arrangements  conducted by or on behalf of
Company and, provided,  further, that Company shall be entitled to deduct from
revenues only the following percentages of total  operating  costs in lieu of
headquarters  overhead  and  headquarters
general  and  administrative  expenses:  3% during the  development/construction
stage of operations and 1% during the mining and processing  stage of operations
and,  provided,  further,  that no  deduction  shall  be made for  depletion  or
depreciation.   Claimholder's  NPI  shall  be  a  fully  carried  interest,  and
Claimholder  shall not be required to fund any expenses relating to the Property
or its exploration , development, production or reclamation.


    B.   Net Smelter Returns Royalty.


In  addition  to  Claimholder's  NPI, Claimholder  hereby  reserves a net
smelter  returns  royalty ("NSR  Royalty") for all commodities  produced from
the Property.  For purposes of this Agreement, the "net smelter return" is
defined as the amount of money which the smelter or refinery, as the case may
be, pays the Company for the commodity based on the then current spot price of
gold, with deductions for costs associated with further processing but without
deductions for taxes, calculated on an FOB mine site basis.  The NSR Royalty
shall be payable based on the following sliding scale, based on the spot price
of gold at the time of production:


Over $2,400 per
ounce                                                                                                        8.0%
Over $2,100 but under $2,400 per
ounce                                                                                               7.0%
Over $1,800 but under $2,100 per
ounce                                                                                               6.0%
Over $1,500 but under $1,800 per
ounce                                                                                               5.0%
Over $1,200 but under $1,500 per
ounce                                                                                               4.0%
Over $900 but under $1,200 per
ounce                                                                                               3.0%
Over $600 but under $900 per
ounce                                                                                                     2.0%
Under $600 per
ounce                                                                                                      1.0%


    C.   Payable in Kind; Payable Quarterly.
 
Claimholder may elect to receive in kind its NPI or its NSR Royalty (as
described below).  Both royalties shall be payable quarterly.


 
 

--------------------------------------------------------------------------------

 
9.              "Project Area" / Area of Interest.


If either party or if any affiliate of a  party,  or
any  officer,  director,  employee,  partner,  member  or agent
thereof,  now  has or  hereafter  acquires  any  property  interest  within  the
boundaries of Twp 18N Range 20W or Twp 19N Range 20W,  GSRBM,  Arizona,  or
within one mile of the perimeter of such  boundaries  (the  "Project Area"),
such party shall give prompt notice to the other party and such property
interests  shall,  at the option of the other  party,  exercised  within 45 days
after notice of such acquisition  by the  acquiring  party,  become part of the
Property and become subject to this  Agreement (the  "Additional  Property”).


10.    Cross - Indemnity.


Each party ("Indemnifying Party") agrees to defend, indemnify  and
hold  harmless  the  other  party,  its  successors,  affiliates,
assigns,  officers,  directors  and  employees,  members,  partners  and  agents
("Indemnitees")  from and  against any and all claims,  actions  suits,  losses,
liabilities,  damages, assessments,  judgments,  costs and expenses,  including
reasonable  attorney's  fees,  arising out of or pertaining to (i) any breach by
the indemnifying party of any representation,  warranty or obligation under this
Agreement  or (ii) any  activities  conducted by the  Indemnifying  Party or its
agents on the Property.


11.    Assignment.


Neither party may assign its rights and obligations under
this  Agreement  without the prior  written  consent of the other  party,  which
consent shall not be unreasonably withheld,  provided, however, that Claimholder
may assign its interest at any time after December 31, 2010 to a third
party  without the consent of Company if such third party agrees to assume all
of Claimholder's obligations  under this Agreement,  and provided further that
Company may assign its  interest to an  affiliated  company or
a  successor  without the consent of Claimholder,  provided  that
the  assignee  agrees  to assume  all of  Company's obligations  under this
Agreement and has a tangible net worth no less than that of Company prior to the
assignment.


12.    Governing Law.  Consent to Jurisdiction.


This Agreement shall be governed by the laws of the State of Arizona, excluding
any conflicts of laws principles.  Each party consents to the exclusive
jurisdiction and venue of the federal and state courts sitting in Mohave County,
Arizona, U.S.A. over any dispute, claim, lawsuit or proceeding arising from or
pertaining to this Agreement, and waives any argument that such courts are an
"inconvenient forum."


 
 

--------------------------------------------------------------------------------

 
13.    Affiliated Companies.


Each party shall take such actions as may be necessary to cause its affiliates
to comply with the obligations contemplated herein.  "Affiliate" of a party
means any person, partnership, joint venture, corporation, or other form of
enterprise that directly or indirectly controls, is controlled by, or is under
common control with, the party.


14.    Notices.


All notices required or permitted to be given hereunder shall be
in  writing  and shall be  delivered  to the  parties by  personal  delivery,
registered  or  certified  mail,  facsimile  transmission,  or express  delivery
service  at the  addresses  set forth  below,  or to such  other  address as the
parties may later designate by like notice to each other:


Company:


RENAISSANCE BIOENERGY INC.
36101 Bob Hope Dr., Suite E5-238
Rancho Mirage, CA 92270 U.S.A.


Anaconda:


Anaconda Exploration, LLC
9212 Empire Rock Street
Las Vegas, NV 89143 U.S.A.


The Other Sellers


As set forth on Exhibit B


All notices required or permitted to be given hereunder shall be deemed to have
been given on the date of actual receipt.
 
 
15.    Dollars.


  All dollar ($) amounts used in this Agreement or any Exhibit or Schedule
hereto are U.S. $ Dollars.


16.    Other Business Opportunities.


This Agreement is, and the rights of the parties are strictly limited to the
matters set forth herein.  Subject to the provisions of Section 9 relating to
Additional Property in the Project Area, the parties shall have the free and
unrestricted  right to  independently  engage in and  receive  the
full  benefits  of any and all  business  ventures of any sort
whatever,  whether or not  competitive  with the  matters  contemplated  hereby,
without  consulting  the other or inviting or allowing the other to  participate
therein.


 
 

--------------------------------------------------------------------------------

 
17.    Confidentiality.


Except as set forth in Section 20, the parties hereto agree to treat all data,
reports,  records and other information developed under this  Agreement and
applicable to the Property as  confidential,  and unless any party is required
by any law, rule,  regulation or order to disclose any of such information,  it
shall not be disclosed  to any person  other than  consultants, contractors or
potential  investors or assignees,  without the written agreement of both
parties, which will not unreasonably be withheld.


18.    Memorandum for Recording.


Promptly following execution and delivery of this Agreement, the parties shall
execute for recording purposes a Memorandum of Conditional Sale Contract,
setting forth the basic terms and conditions of this Agreement as necessitated
or permitted by Arizona law. Company shall promptly record this Memorandum with
the La Paz County Recorder.


19.    Public Announcements.


Disclosure  of  information  relating  to this Agreement or the Property  may be
made by either  party if such  information  is required to be disclosed to any
federal,  state,  provincial or local government or  appropriate  agencies  and
departments  thereof or if such  information  is required by law,  stock
exchange rule or  regulation to be publicly  announced. Otherwise, public
announcements  or  reports  by either  party of  information relating to
this  Agreement or the  Property  shall be made only on the basis of agreed
texts upon the prior  written  consent of the other party,  which consent shall
not unreasonably be withheld.  Each of Claimholder and Company accordingly
agrees that it will, not less than forty-eight hours in advance of making public
any information referred to in the preceding sentence, give the other party
written notice of the text of the proposed report and provide the non-disclosing
party with the opportunity to object to the form and content thereof before the
same is issued. The non-disclosing party shall respond within forty-eight hours
of receipt of such notice, or its silence will constitute a waiver of objection
to the terms of the proposed text.


20.    Waiver; Amendment.


Any of the terms or conditions of this Agreement may be waived at any time by
the party which is entitled to the benefit thereof, but such waiver must be in
writing and signed by the party granting the waiver.  No such waiver shall
affect or impair the right of the waiving party to require observance,
performance or satisfaction of any other term or condition thereof.  Any of the
terms or provisions of this Agreement may be amended or modified at any time,
but only in a writing signed by each of the parties hereto.


 
 

--------------------------------------------------------------------------------

 
21.    Severability.


  In the event that any one or more of the provisions contained in this
Agreement or in any other instrument or agreement contemplated hereby shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any such other instrument or agreement.


22.    Attorney's Fees.


In the event of any controversy, claim or dispute between the parties hereto,
arising out of or pertaining to this Agreement or the breach thereof, the
prevailing party shall be entitled to recover from the losing party reasonable
expenses, attorney's fees and costs.


23.    Further Assurances.


At the request of either party, the parties shall execute  and deliver any
further  instruments,  agreements,  documents  or other
papers  reasonably  requested  by either  party to effect the  purposes  of this
Agreement and the transactions contemplated hereby.


24.    Counterparts.


  This Agreement may be executed in multiple counterparts, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.


25.    No Brokers or Finders.


Each party represents and warrants to the other party that all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried on by it in such manner as not to give rise to any valid claim against
either party, or any third party, for a brokerage commission, finder’s fee or
other fee or commission arising by reason of the transactions contemplated by
this Agreement.


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS  WHEREOF,  the parties  hereto,  through  their duly  authorized
representative,  have  executed and delivered  this  Agreement as of the day and
year first above written.




RENAISSANCE BIOENERGY, INC.
A Nevada corporation






By:       SCOTT PUMMELL
Name:  Scott Pummell
Title:     President
 
ANACONDA EXPLORATION, LLC
An Arizona limited Liability Company




By:      BARBARA BAUMAN     
    Barbara Bauman
          Authorized Agent


 
BIG JOHN GOLD MINES, LLC
An Arizona limited Liability Company




By:      BARBARA BAUMAN     
    Barbara Bauman
          Authorized Agent

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit A
Oatman Project
San Francisco Mining District
Mohave County, Arizona


Central Claim Block


Patented Claims:
Mineral rights only: The Lexington, Boston, Alice, Happy New Year, Only Chance
and Big Johnnie Lode Mining Claims, in the San Francisco Mining District, being
shown on Mineral Survey No. 2775, on file in the Bureau of Land Management, as
granted by Patent recorded in Book 22 of Deeds, Page 332, records of Mohave
County, Arizona.


Mineral rights only: The Bunker Hill Lode Mining Claim, in the San Francisco
Mining District, being shown on Mineral Survey No. 3190, on file in the Bureau
of Land Management, as granted by Patent recorded in Book 25 of Deeds, Page 557,
records of Mohave County, Arizona.


Unpatented Claims:
Name                   AMC#                 Recording Info. Date Located
    Acreage
Big John Lode       * AMC357922   Bk4480 Pg821                           T19N
R20W Secs 22,23      3/15/2003 20
BJ#1                   ** AMC357923   Bk4480 Pg823          
                T19N R20W Secs22,23,24  3/15/2003 156.6
BJ#2                   ** AMC357924   Bk4480 Pg826           
               T19N R20W  Sec26             3/15/2003 157.5
BJ#3                   ** AMC357925   Bk4480 Pg829                          
T19N R20W Sec 26             3/15/2003 160
Big John #4         ** AMC360061   Bk4813 Pg703                           T19N
R20W Sec 25             12/7/2003 120
Argo Lode            * AMC360022   Bk4807 Pg100                           T19N
R20W Sec 24             12/7/2003 20
Big John #5         ** AMC360062   Bk4813 Pg706                           T19N
R20W Sec 24             12/7/2003 150
Big John #6         ** AMC360063   Bk4813 Pg709                           T19N
R20W Sec 25             12/7/2003 160


Southern Claim Block


Unpatented Claims:
Armil Lode           * AMC360428     Bk4836 Pg672                          T18N
R20W Secs4,9            1/4/200420
GQ#1                 **AMC357926     Bk4480 Pg832                           T18N
R20W Secs 9, 10        3/15/2003 140
GQ#2                 **AMC360429     Bk4826 Pg672                           T18N
R20W Secs4,9            12/25/2003 160
GQ#3                 **AMC360430     Bk4826 Pg158                           T18N
R20W Secs10,15        12/25/2003 155
GQ#4                 **AMC360431     Bk4836 Pg674                           T18N
R20W Secs 4,5           1/4/2004160
GQ#5                 **AMC361420     Bk4926 Pg309                           T18N
R20W Sec 4                3/6/2004155                                           
                                                                                                    
      T19N R20W Secs 32, 33
GQ#6                 **AMC361421     Bk4926 Pg312                           T18N
R20W Sec 4                3/6/2004160
                                                                  T19N R20W Sec
33
GQ#7                 **AMC361422     Bk4926 Pg315                           T18N
R20W Secs3, 4           3/6/2004160
                                                                           T19N
R20W Secs 33, 34
GQ#8                 **AMC361423     Bk4926 Pg318                           T18N
R20W Sec 3                3/6/2004159.37
                                                                  T19N R20W Sec
34
GQ#9                 **AMC361424     Bk4926 Pg321                           T18N
R20W Sec 2                3/6/2004 155
                                                                     T19N R20W
Sec 35
GQ#10               **AMC361514      Bk4926 Pg 324                         T18N
R20W Sec 4                3/6/2004160
GQ#11               **AMC361515      Bk4926 Pg327                          T18N
R20W Sec 3,  4           3/6/2004 160
GQ#12               **AMC361516      Bk4926 Pg330                          T18N
R20W Secs 2,3           3/6/2004160
GQ#13               **AMC361517      Bk4926 Pg333                          T18N
R20W Secs 2,3           3/6/2004160
GQ#14               **AMC361518      Bk4926 Pg336                          T18N
R20W Secs 3,4           3/6/2004160
GQ#15               **AMC361076      Bk4926 Pg339                          T18N
R20W Secs3,4,9,10    3/6/2004159
GQ#16               **AMC361077      Bk4926 Pg342                          T18N
R20W Sec 10              3/6/2004 160
Lazy Boy              *AMC362675      Bk5201 Pg555                          T18N
R20W Sec 2                 9/3/200420
                                                                            
T19N R20W Secs 34, 35
Peerless               *AMC362682       Bk5201 Pg557                         
T19N R20W Sec34                9/3/200420
Paragon               *AMC362681       Bk5201
Pg559                          T18N R20W Sec 3                 9/3/200420
United Oatman    *AMC362683       Bk5201 Pg561                           T18N
R20W Sec 4                 9/3/2004 20
                                                                     T19N R20W
Sec 33
Oatman Southern *AMC362680      Bk5201 Pg563                           T18N R20W
Sec 5                 9/3/2004 20
Nellie May 1       *AMC362676       Bk5201 Pg565                           T18N
R20W Sec 5                 9/3/2004 20
Nellie May 14     *AMC362677       Bk5201 Pg567                           T18N
R20W Sec 4                 9/3/2004 20
Nellie May 20     *AMC362678       Bk5201 Pg569                           T18N
R20W Secs 4, 9            9/3/2004 20
Nellie May 39     *AMC362679       Bk5201 Pg571                           T18N
R20W Secs 3, 10          9/3/2004 16.3
Arataba #1        * AMC362672       Bk5201 Pg573                            T18N
R20W Secs 9, 10          9/3/2004 20
Arataba #2         *AMC362673       Bk5201 Pg575                            T18N
R20W Secs 10, 15        9/3/2004 20
Arataba #3         *AMC362674       Bk5201 Pg577                            T18N
R20W Secs 10, 15        9/3/2004 20


*unpatented lode claim
**unpatented placer claim


 

 
 

--------------------------------------------------------------------------------

 



 
Exhibit B
Sellers




Name and Address                                   Number of Shares of Common
Stock
Anaconda Exploration,
LLC*                                                                            5,000,000
9212 Empire Rock Street
Las Vegas, NV 89143


Big John Gold Mines,
LLC*                                                                             5,000,000
9212 Empire Rock Street
Las Vegas, NV 89143


Belle Rose
S.A.                                                                                     
       15,000,000
Suite 789
33 Harbour Bay Shopping Plaza
Nassau
New Providence
BAHAMAS




*Denotes Claimholder




 
 
 

 
 

--------------------------------------------------------------------------------

 
